               Case 2:15-cr-00318-RAJ Document 70 Filed 11/13/20 Page 1 of 1




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                         NO. CR15-318RAJ
10
                                Plaintiff
11                                                      ORDER CONTINUING TERMS
                                                        OF SUPERVISION
12
13                        v.
      ZEBELUM WILLIS,
14
                               Defendant.
15
16
17          The Court having found, based on Mr. Willis’ admission to violations 1 and 4, that

18 he has violated the terms of his supervised release, HEREBY ORDERS that the terms of
19 the defendant’s supervision shall remain in full effect and force, with the following
20 additional condition added:
21        No hostile contact with family, household or intimate partners.

22          DATED this 13th day of November, 2020.
23
24                                                   A
25                                                   The Honorable Richard A. Jones
26                                                   United States District Judge

27
28
     Order Continuing Terms of Supervision                              UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     (United States v Willis, CR15-318RAJ) - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
